Elisabeth Lidget widdow Executrix to the last will and Testament of Peter Lidget late of Boston plaint. agt Francis Tucker Defendt *800in an action of the case for refuseing quietly to give possession of one halfe part of the pinke Prosperous of Piscataqua formerly belonging to William Bickham but since unto the sd Peter Lidgett by virtue of a bill of Sale as may appeare with all other due damages according to attachmt datd March. 30° 1677. . . . The Jury . . . found for the Defendt costs of Court allowd thirty four Shillings and eight pence.